PER CURIAM.
The final judgment of marriage dissolution under review is affirmed upon a holding that: (a) there was substantial, competent evidence in this record upon which the trial court could properly award the wife, as it did, the subject 1978 Fiat automobile and require the husband to make the payments thereon as a form of ■lump sum alimony; and (b) there was substantial, competent evidence in this record upon which the trial court could award the *953wife, as it did, $10,000, impose a lien in that amount against the marital home to guarantee payment of said sum, and authorize a payment schedule thereon, as a form of lump sum alimony. It is not the function of this court to substitute its judgment for that of the trial court, as urged by the husband, through re-evaluation of the testimony and evidence from the record on appeal before us and to interfere with the trial court’s admittedly broad discretion in matters of this nature. We find no abuse of discretion here, and, accordingly, are compelled to affirm. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Rosenberg v. Rosenberg, 371 So.2d 672 (Fla.1979) adopting 352 So.2d 867 (Fla.3d DCA 1977) (Hubbart, J., dissenting); Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Yandell v. Yandell, 39 So.2d 554, 556 (Fla.1949).
Affirmed.